DANAHY, Chief Judge.
The defendant argues on this appeal that he should be allowed to withdraw his plea of guilty, claiming confusion and misunderstanding on his part as to the consequences of his plea. The record supports the defendant’s claim. Under such circumstances, a defendant should be allowed to withdraw his plea. Thompson v. State, 351 So.2d 701 (Fla.1977); Dominquez v. State, 432 So.2d 799 (Fla. 2d DCA 1983).
Accordingly, we reverse with directions that the defendant be allowed to withdraw his plea of guilty.
LEHAN and HALL, JJ., concur.